IN THE SUPREME COURT OF TEXAS

                                 No. 08-0011

                IN RE  WESLEY F. HONZA, JR. & ROBERT A. HONZA

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for emergency relief, filed  January  7,  2008,
is granted.   The Order Establishing Procedure for Examination  of  Computer
Hard Drive and Protective Order and Ruling on Abatement  of  Enforcement  of
Order  signed  December  3,  2007,  in  Cause  No.  04-C-3653,  styled   A&W
Development, L.L.C. v. Wesley F. Honza, Jr. and  Robert  A.  Honza,  jointly
and severally, in the County Court at Law of Ellis County, Texas, is  stayed
pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this January 14, 2008.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk